Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 December 2021 has been entered. Claims 1-2, 6-9, and 22-25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 14 September 2021, except for rejections under 35 USC 112 repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Each reference in the information disclosure statement filed 19 September 2019 has been considered, including the DE 89 04 579 document.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for a “knife”, “receptacle”, and “sidewalls” all as recited in claim 1. A reader of the specification should be able to do a keyword search for each term in the claims and find the corresponding structure.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 at line 4 recites, “and including a container for storing the adhesive and a nozzle”. This recitation should read -- , and the dispenser including a container for storing the adhesive and the dispenser including a nozzle –.
Claim 22 recites, “open ends at both said first and second end portions of said receptacle”. The ‘open ends’ at the first end portion are already introduced in claim 7. Thus, claim 22 should refer to these “open ends” using the word “the”. The examiner suggests amending claim 22 to avoid refer to the already introduced open ends at the first end portion. For example, the examiner suggests reciting – wherein said grooves have second open ends at the second end portions of said receptacle –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-9, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘the device further comprises a lamp’ recites that the lamp is “positioned and configured to apply light on said adhesive”. This recitation is indefinite because the position of the lamp is defined relative to the position of the unclaimed adhesive. Note that claim 1 introduces the adhesive to describe the configuration of the receptacle, such that no adhesive is required by claim 1. Since no adhesive is required by the claim, the position of the adhesive cannot be 
The term "firmly" in claim 1 (see line 4 of the paragraph beginning ‘the receptacle is configured to’) is a relative term which renders the claim indefinite.  The term "firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, for example, whether any and all adhesives are considered as being capable of “firmly” binding the first fiber portion to the element, or whether only certain types of adhesives are sufficiently strong to provide a ‘firm’ bind.
Claim 7 recites, “the shape of a circular cylinder”. This recitation is indefinite because the limitation “the shape” lacks an antecedent basis. A circular cylinder has multiple shapes, including shapes from different views. What particular shape is referred to by “the shape”? The entire three-dimensional shape of a circular cylinder? An end face shape of a circular cylinder? A cone, for example, 
Claim 7 requires the receptacle to be arranged to have the axis of rotation “extending parallel with an extension of the fiber during cleaving”. This recitation is indefinite because no fiber is claimed, and the position of the fiber during cleaving cannot be known for certain. For example, if a user arranges two different fibers at different orientations during two different cleaving operations, which fiber is used to determine whether the receptacle has the axis of rotation parallel to the extension of the fiber? The examiner suggests reciting the direction of the axis of rotation with respect to a feature the is expressly claimed, such as being defining a first axis extending between the first and second clamping arrangements and reciting the axis of rotation being parallel to the first axis, rather than with respect to the unclaimed fiber.
Claim 8 requires the surface of the receptacle to extend in a plane “parallel to an extension of the fiber”. This recitation is indefinite because no fiber is claimed, and the position of the fiber during cleaving cannot be known for certain. A user could arrange different fibers in different planes during separate cleaving operations, and as such the plane in which the surface of the receptacle extends is unclear. The examiner suggests defining the plane relative to a claimed structure (e.g., relative to a fiber support surface defined by the second clamping arrangement).
The term "substantially" in the phrase “substantially flat surface” in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires the surface to include grooves, so clearly some significant variation from perfectly flat is encompassed by “substantially flat”. Must, e.g., a majority of the surface be flat? Must only some portion of the surface be flat? Must nearly all of the surface be flat?
Claims Not Subject to Prior Art Rejection
Claims 1-2, 6-9, and 22-25 are not presently subject to any prior art rejection under 35 USC 102 or 35 USC 103; however, no determination of allowability can be made in view of the issues raised above under 35 USC 112.  
Response to Arguments
Initially, regarding the IDS filed 19 September 2019, the Applicant asserts at pages 9-10 of the Remarks filed 14 December 2021 that the examiner should have considered the DE 89 04 579 document. In view of MPEP 609.04(a)(III), the examiner agrees. The DE 89 04 579 document has been indicated with a ‘Y’ indication on a search report. The examiner has therefore considered the reference.  
Next, regarding the Applicants’ arguments against the art of record, the examiner is persuaded by the Applicant’s arguments at page 15 of the Remarks that the grooves of Kohda are interrupted by a circular slit “6” for purposes of receiving the cutter “47”, such that the grooves of Kohda do not have sidewalls that “each continuously extend without interruption between opposite ends of each said groove” as now required by claim 1. In Kohda, the sidewalls do not extend continuously between the opposite ends of each such groove due to the circular slit “6”. Moreover, Kohda fails to explicitly disclose that its receptacle is configured to operate between “a first mode in which said surface is fixed with respect to the frame structure such that a first one of said grooves, in which the first portion of the fiber is received and firmly bound by adhesive, is held in a fixed position during cleaving of the fiber” and “a second mode in which said surface is movable with respect to the frame structure to allow … an empty second one of said grooves to move to said fixed position to receive a first portion of another fiber to be cleaved”. Kohda fails to disclose, e.g., any such first mode in which the a first one of the grooves is in a fixed position, and instead discloses that its receptacle “41” is rotated about its axis during cutting (see col. 25, lines 19-23). The receptacle of Kohda, therefore, does not hold the fiber in a fixed position 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EVAN H MACFARLANE/Examiner, Art Unit 3724